DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 22 March 2022. Claims 4, 6, and 10-15 were canceled without prejudice or disclaimer and new claims 16-24 introduced. Claims 1-3, 5, 7-9, and 16-24 are pending in the instant application and currently under examination.

37 C.F.R. § 1.98
	The information disclosure statement filed 22 March 2022, has been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The replacement drawing filed 22 March 2022, has been reviewed and is acceptable.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of claim 7 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, is hereby withdrawn in response to Applicant’s amendment.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
The previous rejection of claims 1-4 and 7-9 under 35 U.S.C. § 112(a), as failing to comply with the written description requirement, is hereby withdrawn in response to Applicant’s amendment.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, and 16-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Chambers et al. (U.S. Patent No. 6,696,281 B1, issued 24 February 2004; hereinafter referred to as “Chambers et al. (‘281)”) in view of Larocca et al. (2016) and Yun et al. (2016). The claims are directed toward a replication-competent chimeric yellow fever virus (YFV) (claim 1) or chimeric virus (claims 18 and 20) comprising a nucleic acid encoding a Zika virus (ZIKV) envelope (E) protein, or variant thereof comprising one or more mutations at positions 107, 138, 176, 267, and/or 283. Thus, the claims encompass a chimeric YFV encoding a wildtype ZIKV E, or various ZIKV mutants. The ZIKV protein may include the prM/E proteins (claims 2 and 19). Claims 8, 9, 21, and 22 reference compositions with pharmaceutically acceptable excipients or adjuvants. Claims 16, 17, 23, and 24 reference a vector comprising said chimera.
Chambers et al. (‘281) disclose the generation of replication-competent chimeric YFV vaccines. The prM/E coding portion of YFV was replaced with the DENV prM/E coding region. These chimeric constructs generated robust immune responses against DENV prM/E (see cols. 2-4 and 25-30). Vaccine compositions, adjuvants, and vectors encoding said chimera were clearly set forth (see cols. 81 and 82). This teaching does not disclose the utilization of ZIKV proteins. However, Larocca et al. (2016) discloses the preparation of DNA vaccines comprising nucleic acids encoding ZIKV prM/E. Utilization of these two ZIKV proteins produced robust immune responses against ZIKV. Yun et al. (2016) provides the complete nucleotide/amino acid sequences of three ZIKV isolates including MR-766, which corresponds to claimed SEQ ID NO.: 2.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the YFV vaccine vector disclosed by Chambers et al. (‘281), to express the ZIKV prM/E proteins provided by Larocca et al. (2016), to induce robust immune responses against ZIKV. One of ordinary skill in the art would have also been motivated to use medically important isolates, such as MR-766, as provided by Yun et al. (2016) in the YFV construct. One of ordinary skill in the art would have reasonably expected a YFV-ZIKV prM/E chimera to produce robust immune responses against ZIKV.
Applicant traverses and submits the priority date of the instant application removes Larocca et al. (2016) and Yun et al. (2016) as prior art. This argument is clearly not persuasive since the effective filing date of the claimed invention is 06 December 2017.

Claims 1-3, 8, 9, and 18-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Guirakhoo et al. (2001) in view of Larocca et al. (2016) and Yun et al. (2016). The claims are directed toward a replication-competent chimeric yellow fever virus (YFV) (claim 1) or chimeric virus (claims 18 and 20) comprising a nucleic acid encoding a Zika virus (ZIKV) envelope (E) protein, or variant thereof comprising one or more mutations at positions 107, 138, 176, 267, and/or 283. Thus, the claims encompass a chimeric YFV encoding a wildtype ZIKV E, or various ZIKV mutants. The ZIKV protein may include the prM/E proteins (claims 2 and 19). Claims 8, 9, 21, and 22 reference compositions with pharmaceutically acceptable excipients or adjuvants.
Guirakhoo et al. (2001) disclose the generation of replication-competent chimeric YFV vaccines. The prM/E coding portion of YFV was replaced with the DENV prM/E coding region. These chimeric constructs generated robust immune response against DENV prM/E. This teaching does not disclose the utilization of ZIKV proteins. However, Larocca et al. (2016) discloses the preparation of DNA vaccines comprising nucleic acids encoding ZIKV prM/E. Utilization of these two ZIKV proteins produced robust immune responses against ZIKV. Yun et al. (2016) provides the complete nucleotide/amino acid sequences of three ZIKV isolates including MR-766, which corresponds to claimed SEQ ID NO.: 2.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the YFV vaccine vector disclosed by Guirakhoo et al. (2001), to express the ZIKV prM/E proteins provided by Larocca et al. (2016), to induce robust immune responses against ZIKV. One of ordinary skill in the art would have also been motivated to use medically important isolates, such as MR-766, as provided by Yun et al. (2016) in the YFV construct. One of ordinary skill in the art would have reasonably expected a YFV-ZIKV prM/E chimera to produce robust immune responses against ZIKV.
	Applicant traverses and submits the priority date of the instant application removes Larocca et al. (2016) and Yun et al. (2016) as prior art. This argument is clearly not persuasive since the effective filing date of the claimed invention is 06 December 2017.


Claim Objections
	Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Action Is Final
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                              
26 March 2022